Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Sainz US 2006/0249534 in view of Sines et al. US 2006/0201963 and Avairis US 2009/0294484 or Rich Jr. US 2008/0302826.  Sainz discloses a handheld food dispenser (dispenser 100) comprising a container (housing 102) having one or more manually compressible (squeezable) exterior walls (‘534, FIG. 2) (’534, Paragraph [0045]).  Sines et al. discloses a handheld food dispenser (dispenser container 10) comprising a container having an exterior wall (sidewall 11) (‘963, IFG. 1) (‘963, Paragraph [0014]) and a lift (interior part 20) inside of the container engaging an interior of the container (‘963, Paragraphs [0024]-[0025}) wherein an outer surface of the lift (interior part 20) conforms to the interior surface of the container (‘963, FIG. 2).  The interior of the container defines a lift engaging surface that is capable of allowing linear, bidirectional movement of the lift (interior part 20) within the container (‘963, FIGS. 2-3) (‘963, Paragraph [0013]).  Avairis discloses a dispenser (container 10 comprising a container and a lift (platform 30) inside of the container (‘484, Paragraph [0036]) having at least a first tapered wall (‘484, FIG. 1B).  Rich Jr. also discloses a handheld dispenser (invention 10) comprising a container (flexible tubular housing 100) having one or more exterior walls (‘826, FIGS. 1 and 5) (‘826, Paragraph [0017]).  The user squeezes the tube to move the plunger (‘826, Paragraph [0024]).  A lift (feed plunger 40) is inside of the container (flexible tubular housing 100) having a first tapered wall (left side of lower portion 46) and engaging (at upper wiping blade periphery 42a and lower wiping blade periphery 42b) an interior of the container (flexible tubular housing 100) wherein an outer surface of the lift (at upper wiping blade periphery 42a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792